Citation Nr: 1734488	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an effective date earlier than May 30, 2007 for service connection for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (back disability).

2. Entitlement to service connection for carpal tunnel syndrome, right hand, claimed as neurological condition.

3. Entitlement to service connection for left ulnar entrapment neuropathy at the elbow level, claimed as a neurological condition.

4. Entitlement to service connection for radiculopathy of the right lower extremity.

5. Entitlement to service connection for radiculopathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by RO. The Board remanded this claim on appeal in September 2016 for further development of the record. 

The Veteran testified before the undersigned in a February 2017 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

In September 2016, the Board in part remanded the issues of entitlement to service connection for carpal tunnel syndrome (claimed upper extremity neurological condition), left ulnar entrapment neuropathy at the elbow level; radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity. The Board noted that the Veteran had filed a timely notice of disagreement as to the April 2015 denial of the claims, but the RO had not issued the Veteran a Statement of the Case. 

While also as directed in the September 2016 remand, the RO scheduled the Veteran for a personal hearing on the issue of his claimed entitlement to an earlier effective date of service connection for a back disorder, it did not issue a Statement of the Case as directed as to the other issues. However, the RO also scheduled the Veteran for a hearing as to the issues for the bilateral upper and lower extremity disorders.  

Because a Statement of the Case has not been issued, the Veteran has not been afforded complete due process as to the bilateral upper and lower extremity disorders and the claim will be remanded for such action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2017 hearing before the undersigned, the Veteran asserted that the same evidence that supported the grant of service connection for his degenerative arthritis of the lumbar spine with intervertebral disc syndrome in the September 2015 rating decision was of record at the time of the initial denial of his claim in the January 1993 rating decision. Such assertions raise the issue of whether the RO's January 5, 1993, rating decision which denied service connection for a lower back disorder should be reversed or revised on the basis of clear and unmistakable error (CUE). Resolution of that issue is inextricably intertwined with the certified issue concerning entitlement to an effective date earlier than May 30, 2007, for the grant of service connection for degenerative arthritis of the lumbar spine with intervertebral disc syndrome. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). It must be addressed by the RO prior to consideration by the Board.


Accordingly, the case is REMANDED for the following action:

1. The AOJ must notify the Veteran that it is adjudicating the issue of whether the RO's January 5, 1993, rating decision which denied service connection for a lower back disorder should be reversed or revised on the basis of CUE. In so doing, the AOJ must inform the Veteran of the elements of CUE and the associated law and regulations. 

 2. Then, the AOJ must adjudicate the issue of whether the RO's January 5, 1993, rating decision which denied service connection for a lower back disorder should be reversed or revised on the basis of CUE. 

3. After completing development, readjudicate the issue concerning entitlement to an effective date earlier than May 30, 2007, for the grant of service connection for degenerative arthritis of the lumbar spine with intervertebral disc syndrome and follow all other appellate procedures. 

4.  Issue a Statement of the Case pertaining to the issues of service connection for right carpal tunnel syndrome (claimed upper extremity neurological condition), left ulnar entrapment neuropathy at the elbow level; radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, denied in April 2015 and placed into appellate status by notice of disagreement filed in April 2016. 

After issuance of the Statement of the Case, provide the Veteran with an appropriate time to respond. Consider any of the Veteran's submissions, the hearing testimony of February 2017 and readjudicate the case. If appropriate, certify and return the matter to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




